DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest an electrode comprising: a soft substrate; a metal layer in direct contact with the soft substrate; and a lithium layer formed directly on the metal layer, wherein the metal layer comprises wrinkles.  The prior art also fails to disclose a method of fabricating an electrode, the method comprising: forming a metal layer on a soft substrate; and forming a lithium layer on the metal layer, wherein forming the lithium layer on the metal layer yields uniform wrinkles in the metal layer.  Finally, the prior art fails to disclose a battery comprising a first electrode; a second electrode comprising: a soft substrate; a metal layer in direct contact with the soft substrate; and a lithium layer formed on the metal layer, wherein the metal layer comprises wrinkles; and an electrolyte in contact with the first electrode and the second electrode.  The closest prior art teaches a metal current collector comprising a silicon layer on its surface, the metal current collector formed on a substrate, wherein the current collector buckles during charging of the battery when lithium ions enter the silicon layer.  However, the prior art fails to teach a lithium layer being formed on the surface of the buckled current collector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722